  Case 19-10317        Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37          Desc Main
                                  Document     Page 1 of 19




                       UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 Asheville Division


In re:                               )                     Chapter 11
                                     )
BON WORTH, INC.,                     )                     Case No. 19-10317
                                     )
                  Debtor.            )
_____________________________________)


DEBTOR’S MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTOR
 TO CONTINUE PAYROLL AND PAYROLL RELATED PRACTICES INCLUDING
  PAYMENT OR REIMBURSEMENT OF CERTAIN PREPETITION (A) WAGES,
  SALARIES, VACATION PAY, AND OTHER COMPENSATION AND AMOUNTS
WITHHELD FROM SUCH COMPENSATION; (B) EMPLOYEE HEALTH BENEFITS
 AND SIMILAR BENEFITS; (C) REIMBURSEMENT OF EMPLOYEE EXPENSES;
AND (D) PAYMENT OF ALL COSTS INCIDENT THERETO AND (II) AUTHORIZING
 APPLICABLE BANKS AND OTHER FINANCIAL INSTITUTIONS TO RECEIVE,
      PROCESS, HONOR, AND PAY CERTAIN CHECKS AND TRANSFERS

         Bon Worth, Inc. (“Bon Worth”, the “Debtor”, or the “Company”), debtor and debtor-in-

possession in the above-captioned case, hereby moves (the “Motion”) the Court for entry of an

order (the “Order”), pursuant to sections 105(a), 363(b), 507(a)(4), and 507(a)(5) of title 11 of

the United States Code (the “Bankruptcy Code”) and Rule 6003 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), (i) authorizing the Debtor, as applicable, to

continue payroll and payroll related practices including payment to or on behalf of current or

former employees of certain prepetition (a) wages, salaries, vacation pay, and other

compensation and amounts withheld from such compensation; (b) payment of health insurance,

life insurance, and other insurance premiums for employees’ benefit and similar benefits, (c)

reimbursement of employee expenses; and (d) all costs and expenses incident to the foregoing

(collectively, the “Employee Obligations”); and (ii) authorizing applicable banks and other

                                               1
HTPL: 738194v1
  Case 19-10317        Doc 10      Filed 08/16/19 Entered 08/16/19 16:32:37        Desc Main
                                    Document     Page 2 of 19



financial institutions to receive, process, honor, and pay all prepetition checks and transfers

drawn on the Debtor’s accounts to satisfy the Employee Obligations. In support of this Motion,

the Debtor respectfully states as follows:

                                          JURISDICTION

         1.      The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of these

proceedings and the Motion in this Court is proper under 28 U.S.C. § 1408.

         2.      The statutory bases for the relief requested herein are sections 105(a), 363(b),

507(a)(4) and 507(a)(5) of the Bankruptcy Code and Rule 6003 of the Bankruptcy Rules.

                                          BACKGROUND

         3.      On August 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”). The Debtor is

operating its businesses and managing its properties as debtor-in-possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No creditors’ committee, trustee, or examiner has

been appointed in this case.

                                        RELIEF REQUESTED

         4.      The Debtor employs a total of approximately 215 people, including employees at

its Hendersonville, North Carolina corporate headquarters and at stores throughout the country.

Employees include sales associates, store managers and regional managers, as well as corporate

staff and management. The Debtor employs approximately 200 hourly Employees and 15

salaried Employees. In the months prior to the Petition Date, the Debtor eliminated employee

positions at its corporate offices and its stores throughout the country as a result of the

prepetition closure of retail stores.


                                                2
HTPL: 738194v1
  Case 19-10317        Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37             Desc Main
                                  Document     Page 3 of 19



         5.      The Debtor’s current and former employees are collectively referred to herein as

“Employees” or, in the singular, “Employee.”

         6.      The Employees perform a variety of functions for the Debtor, including, without

limitation, sales and customer service at the Debtor’s retail stores, distribution of product to the

retail stores, and generally sustaining the Debtor’s business operations through various

administrative, accounting, supervisory and managerial functions. The Employees’ knowledge

and handling of operational tasks are essential to the Debtor’s efforts to preserve and maximize

the value of the Debtor’s business and assets for the benefit of creditors and other stakeholders in

this Chapter 11 Case. The Debtor’s prior history of profitable business operations depended on

the efforts of their Employees, and the Debtor have instituted payroll and benefit plans designed

to reward Employees and keep them motivated toward the Debtor’s recapturing its former

success. Without the continued, dedicated service of the Employees, the Debtor’s goal to

maximize the value of the Debtor’s estate for the benefit of all constituencies will not be

possible.

         7.      To minimize the personal hardship that the Employees will suffer and the

immediate, and irreparable harm to the Debtor’s business that will result if the Employee

Obligations are not paid when due or as expected, as well as to maintain morale and assure

continuity in the Debtor’s workforce and operations, the Debtor seeks authority to continue to

pay the Employee Obligations, regardless of whether such Employee Obligations arose

prepetition or post-petition, as set forth herein to, or on behalf of, Employees, including all costs

and expenses incident thereto.

         8.      The Debtor also requests that the Court authorize applicable banks and other

financial institutions to receive, process, honor, and pay all prepetition checks and transfers


                                                 3
HTPL: 738194v1
     Case 19-10317      Doc 10   Filed 08/16/19 Entered 08/16/19 16:32:37          Desc Main
                                  Document     Page 4 of 19



drawn on the Debtor’s accounts to satisfy the Employee Obligations.

I.       Authority for Debtor to Continue Payroll and Payroll Related Practices

         A.      Salaries, Wages, Paid Time Off, Payroll Taxes, and other Withholdings

         9.      Salary and Wages. The Debtor issues payroll to Employees on a bi-weekly basis,

every other Friday. The Debtor has paid their respective Employees for services rendered

through August 3, 2019.      These payments were funded to the Debtor’s payroll processor,

Paylocity, prior to the Petition Date and should have been received by the Employees prior to the

time the Petition was filed. As of the Petition Date, the Debtor has accrued but unpaid wage

obligations of approximately $112,705.80 for the Employees, covering the period after August 3,

2019. In addition, the Debtor has withheld certain Employee contributions in accordance with the

Debtor’s 401(k) Plan.

         10.     Paid Vacation/Personal Time. The Debtor offers paid vacation (“Vacation”),

personal time off (“PTO”) and certain paid holidays to eligible Employees. On December 31st of

each year, all Vacation time not used are lost. Eight (8) hours of PTO time may be carried

forward from year to year. Upon termination with proper notice, it has been the Debtor’s practice

to pay accrued but unused Vacation to the terminated Employee but not to pay accrued but

unused PTO unless required by law.

         11.     After an Employee has completed three (3) full fiscal months of active, full-

time employment, the Employee becomes eligible to begin accruing PTO. Full-time employees

are eligible to accrue vacation, up to a designated number of days per year.

         12.     In addition, after three (3) months of full-time employment, Employees are

eligible to be paid for six national holidays: New Year’s Day, Memorial Day, Fourth of July,

Labor Day, Thanksgiving, and Christmas.


                                                4
HTPL: 738194v1
  Case 19-10317        Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37          Desc Main
                                  Document     Page 5 of 19



         13.     The Debtor seeks authority to continue to allow Employees to take paid time off

in accordance with the Debtor’s prepetition practices and procedures, regardless of whether such

time was earned pre- or post petition.

         14.     The Debtor estimates that, as of the Petition Date, obligations to Employees for

accrued but unused Vacation total approximately $41,463.00.

         15.     As of the Petition Date, the Debtor does not believe any Employee is owed

accrued but unpaid salary and wages and accrued but unused Vacation exceeding the $12,850.00

priority claim limit provided under section 507(a)(4) of the Bankruptcy Code.

         16.     By this Motion, as set forth above, the Debtor seeks authority to pay, in the

ordinary course of the Debtor’s businesses, each individual Employee his or her accrued but

unpaid salary, wages, overtime pay, unused Vacation and commissions, if any, as of the Petition

Date. Further, the Debtor request that any payroll service provider including, without limitation,

Paylocity, be authorized to continue any prepetition payroll funding process as such process

existed prior to the Petition Date, including initiation of ACH or other electronic transfer

withdrawals from the Debtor’s bank accounts.

          17.    Employee Withholdings. The Debtor deducts certain amounts from Employees’

paychecks and are obligated to remit such withholdings on behalf of the Employees including:

(a) federal, state and local income taxes and the individual Employee’s portion of FICA; (b)

deductions for health insurance plan premiums for which the Employees are responsible; (c)

deductions for court-ordered child support, garnishment, and bankruptcy-related obligations; (d)

deductions requested by individual Employees for deposit into such Employee’s credit union,

savings, or other financial institution accounts; and (f) other deductions, if any, requested by

individual Employees, including for the Debtor’s 401(k) Plan. The Debtor seeks authority to


                                                5
HTPL: 738194v1
  Case 19-10317        Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37          Desc Main
                                  Document     Page 6 of 19



remit the sums withheld prepetition that the Debtor is obligated to remit to such third-party

payees but have not yet remitted to the appropriate payees.

        B.       Employee Health, Medical and Disability Benefits, Life Insurance

          18.    Health Insurance Plan. An Employee and the Employee’s family are eligible to

participate in the Debtor’s sponsored Health Insurance Benefit Program after the Employee has

completed sixty (60) days of active employment. The Debtor offer a health insurance plan

through Cigna Health and Life Insurance Company (“Cigna”). Approximately forty-eight (48)

Employees participate in the Cigna plan. As of the Petition Date, unpaid and accrued health

insurance premiums are approximately $21,092.47.

          19.    The Debtor may also insure premiums that accrued prepetition. The Debtor may

also have certain amounts that have been collected and otherwise pay any prepetition insurance

premiums or obligations and not yet deposited. The Debtor requests authority to remit those

funds collected prepetition as appropriate in their ordinary course of business.

         20.     Life Insurance. All full-time Employees are automatically enrolled in the Group

Life Insurance Plan. Coverage is effective after the Employee completes sixty (60) days of

employment. The Group Life Insurance Plan provides life insurance coverage equal to $25,000.

The Group Life Insurance provider is Life Insurance Company of North America. Under the

Group Life Insurance Plan, the Debtor contributes 100% of the premium costs for participating

Employee. The Debtor’s average monthly expense for this benefit in the year prior to the

Petition Date was $507.39.

         21.     Accidental Death & Dismemberment. All full-time Employees are automatically

enrolled in an accidental death and dismemberment plan administered by Life Insurance

Company of North America (the “Basic AD&D Plan”). The Basic AD&D Plan is third-party


                                                6
HTPL: 738194v1
  Case 19-10317       Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37         Desc Main
                                 Document     Page 7 of 19



insured, meaning that the Debtor is only responsible for the payment of premiums under the

plan. Coverage is effective after the Employee completes sixty (60) days of employment. The

Debtor contributes 100% of the premium costs for Employees participating in the Basic AD&D

Plan. Typically, the total monthly employer premiums for Employees’ participation in the

Basic AD&D Plan are approximately $438.00.

         22.     By this Motion, the Debtor seeks authority to pay any and all prepetition and

post-petition obligations related to the Health Insurance Benefit Program, the Group Life

Insurance Plan, the Life Insurance Plan and the Basic AD&D Plan, and any and all other similar

employee benefit plans which the Debtor had in place as of the Petition Date.

         C.      Reimbursement of Employee Costs and Expenses

         23.     The Debtor owes certain of its Employees for reimbursement of business-

related expenses, including travel, meals, and similar charges. The Debtor provides a corporate

Shell credit card for a very limited number of Employees for business-related expenses.

Employees with Shell credit cards are not responsible for any business-related expenses;

however, at times these employees may incur incidental personal expenses, for which they have

the obligation to reimburse the Debtor. Any business-related expenses that have been charged to

the Shell credit card are paid for by the Debtor directly to Shell. Employees may also incur

business expenses that may have been paid using cash or an Employee’s personal credit card

depending on the circumstances. Employees submit expenses for reimbursement, regardless of

the original method of payment, on a weekly basis. After appropriate review and approval,

expenses are reimbursed to Employees on behalf of each Employee, based on the original

method of payment. Sales associates and store managers may incur substantial business

expenses including purchase of store supplies and travel expenses such as hotel charges and


                                               7
HTPL: 738194v1
  Case 19-10317        Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37           Desc Main
                                  Document     Page 8 of 19



mileage, which the Employee charges to his or her personal credit card and then seeks

reimbursement from the Debtor. The Debtor’s typical monthly reimbursements for business-

related expenses owed to Employees are approximately $2,000.00 per month.

         24.     The Debtor believes that the reimbursement of business expenses incurred by

Employees is essential to prevent immediate, irreparable harm to the Debtor’s business and

maintain the good will of the Employees and ensure that Employees are not saddled with

expenses incurred on behalf of the Debtor, and therefore request authority to pay any such

reimbursements, regardless of whether they are related to prepetition or post-petition periods, in

the ordinary course of the Debtor’s businesses.

II.     Authority for Banks to Honor and/or Reissue Checks

         25.     The Debtor further requests that all applicable banks and other financial

institutions be authorized to receive, process, honor and pay any and all checks and transfers

drawn on the Debtor’s accounts, pursuant to any order granting relief requested by this Motion,

whether such checks were presented before, or are presented after, the Petition Date.


                             BASIS FOR RELIEF REQUESTED

        A.       Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code and
                 Bankruptcy Rule 6003, the Debtor Should be Authorized to Honor the
                 Employee Obligations

         26.     Section 105(a) of the Bankruptcy Code provides, in pertinent part, that a court

may “issue any order, process, or judgment that is necessary to carry out the provisions of this

title.” A court’s use of its equitable power to “authorize payment of a prepetition debt when such

payment is needed to facilitate the rehabilitation of the debtor is not a novel concept.” In re

Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (citing NLRB v. Bildisco &



                                                  8
HTPL: 738194v1
  Case 19-10317       Doc 10     Filed 08/16/19 Entered 08/16/19 16:32:37            Desc Main
                                  Document     Page 9 of 19



Bildisco, 465 U.S. 513, 528 (1984)). “Under 11 U.S.C. § 105, the court can permit pre-plan

payment of a prepetition obligation when essential to the continued operation of the debtor.” In

re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992) (citing In re: Ionosphere Clubs, 98

B.R. at 177); see also In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999) (holding that

the court had equitable power under 11 U.S.C. § 105 to authorize payment of prepetition

claims). In addition, section 363(b)(1) authorizes a debtor in possession to use property of the

estate other than in the ordinary course of business after notice and a hearing. See, e.g., In re

Hendricks Furniture Group, LLC, Case No. 09-50790 (Bankr. W.D.N.C. 2009); In re: Garlock

sealing Technologies LLC, Case No. 10-31607 (Bankr. W.D.N.C. 2010); In re: Tanner

Companies, LLC, Case No. 17-40029 (Bankr. W.D.N.C.).

          27.    Similarly, the relief requested is warranted under Bankruptcy Rule 6003, which

provides that payment of prepetition debts can be authorized to the extent it is necessary “to

avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. Any delay in honoring the

Employee Obligations would immediately and irreparably harm the Debtor’s business due to the

damage to the Employees’ morale and result in significant hardship to the Employees, at the

very time when their dedication and cooperation is most critical. If the relief requested in this

Motion is not granted, the Debtor faces the imminent risk that its operations may be severely

impaired. At this critical stage, the Debtor cannot risk the substantial disruption to its business

operations that would inevitably attend any decline in Employee morale attributable to the

Debtor’s failure to honor the Employee Obligations. The Debtor’s continued operation at this

time is required to preserve and maximize the value of the Debtor’s estate and, as such, the

Employees’ dedication and cooperation remain essential.

        B.       The Employees’ Claims for Salaries, Wages, Other Compensation, and
                 Benefits Have Priority Status under the Bankruptcy Code

                                                9
HTPL: 738194v1
  Case 19-10317         Doc 10     Filed 08/16/19 Entered 08/16/19 16:32:37              Desc Main
                                    Document     Page 10 of 19



          28.    Section 507(a)(4) of the Bankruptcy Code provides priority status for, among

other things:

                 allowed unsecured claims but only to the extent of $12,850 for
                 each individual or corporation, as the case may be, earned within
                 180 days before the date of the filing of the petition or the date of
                 the cessation of the debtor’s business, whichever occurs first, for
                 —(A) wages or salaries or commissions, including vacation,
                 severance, and sick leave pay earned by an individual . . .

11 U.S.C. § 507(a)(4). Under this section, the claims of employees for compensation earned

within 180 days prior to the petition date including, without limitation, wages, salaries, bonuses,

sales commissions, vacation pay and sick pay for individuals, have priority to the extent of

$12,850 per individual.

          29.    The Debtor respectfully submits that the amounts owed (or that may be owed) to

the Employees with respect to certain of the Employee Obligations subject to section 507(a)(4)

of the Bankruptcy Code are within the statutory priority amount and would be required to be

paid as priority claims against the Debtor. Accordingly, the Debtor should be authorized to pay

these obligations in the ordinary course of its business.

          30.    Likewise, under section 507(a)(5) of the Bankruptcy Code, each of the

Employees may be granted a priority claim for:

                 contributions to an employee benefit plan –

                        (A)     arising from services rendered within 180 days before
                        the date of the filing of the petition or the date of the cessation of
                        the debtor’s business, whichever occurs first; but only

                        (B)      for each such plan, to the extent of -

                                  (i)   the number of employees covered by each such
                                  plan multiplied by $12,850; less

                                  (ii) The aggregate amount paid to such employees
                                  under paragraph (3) of this subsection [regarding certain

                                                   10
HTPL: 738194v1
  Case 19-10317        Doc 10     Filed 08/16/19 Entered 08/16/19 16:32:37            Desc Main
                                   Document     Page 11 of 19


                                wages, salaries or commissions], plus the aggregate
                                amount paid by the estate on behalf of such employees to
                                any other employee benefit plan.

         31.     Because the amounts owed (or that may be owed) to the Employees with respect

to certain of the Employee Obligations subject to section 507(a)(5) of the Bankruptcy Code

would be required to be paid as priority claims against the Debtor, the Debtor should also be

authorized to render payment in the ordinary course with respect thereto.

         C.      Funds Held in Trust Are Not Property of the Debtor’s Estates

         32.     Section 541(d) of the Bankruptcy Code excludes “property in which the debtor

holds, as of the commencement of the case, only legal title and not an equitable interest.” 11

U.S.C. § 541(d). It is well established under section 541(d) of the Bankruptcy Code that taxes

collected on behalf of the taxing authorities are not property of the estate. See Begier v. Internal

Revenue Service, 496 U.S. 53, 59 (1990) (holding that taxes such as excise taxes, FICA taxes

and withholding taxes are property held by the debtor in trust for another and, as such, do not

constitute property of the estate).

         33.     To avoid serious disruption to the Debtor’s efforts to preserve and maximize the

value of its estate for the benefit of creditors and other stakeholders during these Chapter 11

Cases that could result from the non-payment of any withholding taxes, this Court should

authorize the Debtor to remit amounts withheld prepetition, but not remitted on account of

federal and state payroll taxes and FICA to the applicable taxing authorities. These withholdings

are held in trust for the benefit of the appropriate federal, state or local taxing authority for the

Employees on behalf of whom such payment is being made. Because these withholdings are

held in trust on behalf of others and thus do not constitute property of the Debtor’s estate, the

remittance of the amounts at issue will not adversely affect the Debtor’s estate or its creditors

and is warranted.

                                                11
HTPL: 738194v1
  Case 19-10317         Doc 10        Filed 08/16/19 Entered 08/16/19 16:32:37        Desc Main
                                       Document     Page 12 of 19



         34.     Further, many federal, state and local taxing authorities impose personal liability

on the officers and directors of entities responsible for collecting taxes from employees to the

extent any such taxes are collected but not remitted. Accordingly, if these amounts remain

unpaid, there is a risk that the Debtor’s officers and directors may be subject to lawsuits on

account of any such nonpayment during the pendency of these Chapter 11 Cases. Any such

legal ramifications would constitute a significant distraction for officers and directors at a time

when their focus on preserving and maximizing the value of these estates is essential.


        D.       Continuation of Benefit and Compensation Plans Post-Petition is Critical
                 to the Debtor’s Prospects for a Successful Sale of Substantially All of Its
                 Assets

         35.     The Debtor’s goal in this case is to maximize value for all creditors by selling

substantially all of its assets for the highest and best price practicable. In order to achieve this

goal, however, the Debtor believes it must operate as successfully as it can while in this Chapter

11 Case. As in any business, the Debtor’s success is highly dependent on the morale and

satisfaction of its Employees. In turn, Employee morale is directly correlated to the benefits and

incentives offered by the employer. Consequently, the Debtor considers the maintenance of all

prepetition Employee benefit plans to be an essential component to a successful post-petition sale

of substantially all of its assets.


                               REQUEST FOR WAIVER OF STAY

         36.     To the extent that the relief sought in the Motion constitutes a use of property

under Section 363(b) of the Bankruptcy Code, the Debtor seeks a waiver of the fourteen-day

stay under Bankruptcy Rule 6004(h). Further, to the extent applicable, the Debtor requests that

the Court find that the provisions of Bankruptcy Rule 6003 are satisfied. As explained herein,


                                                  12
HTPL: 738194v1
  Case 19-10317        Doc 10     Filed 08/16/19 Entered 08/16/19 16:32:37               Desc Main
                                   Document     Page 13 of 19



the relief requested in this Motion is immediately necessary for the Debtor to be able to

continue to operate its business and preserve the value of the estate.

                                             NOTICE

          37.    Notice of this Motion has been given to the following parties: (i) the holders of

the twenty largest general unsecured claims against the Debtor; (ii) the Office of the United

States Bankruptcy Administrator for the Western District of North Carolina; and (iii) counsel for

Crossroads Funding I, LLC, holder of the Debtor’s prepetition senior secured debt; and (iv)

counsel for Merchant Coterie, Inc., the largest vendor to the Debtor. The Debtor submits that, in

light of the nature of the relief requested, no other or further notice need be given.

          WHEREFORE, the Debtor respectfully requests the Court enter an Order, substantially

in the form attached hereto as Exhibit A, (i) authorizing, but not directing, the Debtor to pay the

Employee Obligations, except as otherwise set forth herein, in accordance with their prepetition

policies and practices including, without limitation: (a) wages, salaries, vacation pay, and other

compensation and amounts withheld from such compensation; (b) payment of health insurance,

life insurance, and other insurance premiums for employees’ benefit and similar benefits, (c)

reimbursement of employee expenses; and (d) all costs and expenses incident to the foregoing;

(ii) authorizing and directing applicable banks and other financial institutions to receive, process,

honor, and pay all prepetition checks and transfers drawn on the Debtor’s accounts to satisfy the

Employee Obligations; and (iii) granting the Debtor such other and further relief as is just and

proper.




                                                 13
HTPL: 738194v1
  Case 19-10317       Doc 10     Filed 08/16/19 Entered 08/16/19 16:32:37         Desc Main
                                  Document     Page 14 of 19



         This the 16th day of August, 2019.



                                              HORACK, TALLEY, PHARR & LOWNDES, P.A.

                                              /s/ Paul R. Baynard
                                              Paul R. Baynard
                                              N.C. State Bar No. 15769
                                              Amy P. Hunt
                                              N.C. State Bar No. 34166
                                              301 S. College Street, Ste. 2600
                                              Charlotte, NC 28202-6006
                                              Telephone: 704-377-2500
                                              Facsimile: 704-714-7935
                                              E-mail: pbaynard@horacktalley.com
                                              E-mail: ahunt@horacktalley.com

                                              Proposed Counsel to the Debtor




                                                14
HTPL: 738194v1
  Case 19-10317   Doc 10   Filed 08/16/19 Entered 08/16/19 16:32:37   Desc Main
                            Document     Page 15 of 19


                                  EXHIBIT A

                              PROPOSED ORDER




                                       15
HTPL: 738194v1
  Case 19-10317      Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37         Desc Main
                                Document     Page 16 of 19




                      UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                Asheville Division


In re:                               )                   Chapter 11
                                     )
BON WORTH, INC.,                     )                   Case No. 19-10317
                                     )
                  Debtor.            )
_____________________________________)

    ORDER GRANTING DEBTOR’S MOTION FOR ENTRY OF AN ORDER (I)
    AUTHORIZING THE DEBTOR TO CONTINUE PAYROLL AND PAYROLL
   RELATED PRACTICES INCLUDING PAYMENT OR REIMBURSEMENT OF
 CERTAIN PREPETITION (A) WAGES, SALARIES, VACATION PAY. AND OTHER
COMPENSATION AND AMOUNTS WITHHELD FROM SUCH COMPENSATION; (B)
EMPLOYEE HEALTH BENEFITS AND SIMILAR BENEFITS; (C) REIMBURSEMENT
   OF EMPLOYEE EXPENSES; AND (D) PAYMENT OF ALL COSTS INCIDENT
     THERETO AND (II) AUTHORIZING APPLICABLE BANKS AND OTHER
FINANCIAL INSTITUTIONS TO RECEIVE, PROCESS, HONOR. AND PAY CERTAIN
                       CHECKS AND TRANSFERS

         Upon review of the motion (the “Motion”) of Bon Worth, Inc. (“Bon Worth” or the

“Company”) debtor and debtor-possession in the above-captioned case, for entry of an order,

pursuant to sections 105(a), 363(b), 507(a)(4), and 507(a)(5) of title 11 of the United States

Code and Rule 6003 of the Federal Rules of Bankruptcy Procedure, authorizing the (i) Debtor to

continue payroll and payroll related practices including payment of certain prepetition (a)

wages, salaries, vacation pay and other compensation and amounts withheld from such

                                             16
HTPL: 738194v1
  Case 19-10317        Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37             Desc Main
                                  Document     Page 17 of 19


compensation; (b) employee medical plan, life insurance and accidental death and

dismemberment premiums, and similar benefits; (c) reimbursement of employee expenses; and

(d) all costs and expenses incident to the foregoing (collectively, the “Employee Obligations”);

and (ii) authorizing and directing applicable banks and other financial institutions to receive,

process, honor and pay all prepetition checks and transfers drawn on the Debtor’s account to

satisfy payroll obligations; and due and sufficient notice of the Motion having been given; and it

appearing that no other or further notice need be provided; and upon the record therein; and it

appearing that the relief requested by the Motion is in the best interest of the Debtor’s estate, its

creditors and other parties in interest, and after due deliberation and sufficient cause appearing

therefore;

IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED.

         2.      The requirements of Rule 6003 of the Bankruptcy Rules are satisfied and the

relief requested is necessary to avoid immediate and irreparable harm.

         3.      Notwithstanding Rule 6004(h) of the Bankruptcy Rules, this Order shall be

effective and enforceable immediately upon entry hereof.

         4.      As set forth following this paragraph, the Debtor is hereby authorized and

empowered, but not directed, (i) to pay, in accordance with the policies and practices established

prior to the Petition Date, to or on behalf of the Employees all Employee Obligations, regardless

of whether such Employee Obligations arose before or after the Petition Date; (ii) to perform

and honor all other obligations, practices and policies in accordance with the foregoing; and (iii)

to pay all taxes, tax deposits and processing fees in connection with payments made or other

benefits provided pursuant to this Order. The Debtor is authorized, without limitation to:



                                                 17
HTPL: 738194v1
  Case 19-10317        Doc 10    Filed 08/16/19 Entered 08/16/19 16:32:37            Desc Main
                                  Document     Page 18 of 19


                        (a)     pay, in the ordinary course of the Debtor’s business, each
                                Employee his or her accrued but unpaid salary, wages, and
                                overtime pay, as applicable, as of the Petition Date;

                        (b)     remit all amounts withheld from Employee paychecks prepetition
                                but not yet remitted in connection with health insurance plans,
                                taxes, and withholdings;

                        (c)     pay any and all prepetition and post-petition obligations related to
                                the health plan, the life insurance plan, the accidental death and
                                dismemberment plan and any, and all other similar employee
                                benefit plans which the Debtor had in place as of the Petition
                                Date;

                        (d)     continue allowing their Employees to take paid time off, in
                                accordance with the Debtor’s prepetition practices and
                                procedures;

                        (e)     continue observing paid holidays in the ordinary course of their
                                businesses;

                        (f)     pay Employees for reimbursement of business-related expenses,
                                travel, meals, and similar charges, regardless of whether charges
                                are related to prepetition or post-petition periods, in the ordinary
                                course of the Debtor’s businesses; and

                        (g)     pay all costs incident to the payment of the Employee Obligations.

        5.       All banks are hereby authorized and directed to honor all employee wage and

salary checks and all fund transfer requests drawn on the Debtor’s accounts to honor all

employee expense reimbursement checks that are presented for payment or fund transfer requests

that relate to accrued and unpaid prepetition obligations of the Debtor to Employees regardless of

whether or not the checks or transfer requests were issued prior to or after the Petition Date, to

the extent that sufficient funds are on deposit or the Debtor arrange to have sufficient funds

deposited in the applicable account.

         6.      All banks are hereby authorized to rely upon the Debtor’s representation that a

particular payment is authorized under this Order.

         7.      The Debtor is authorized to reissue checks to cover amounts owing on any checks

                                                 18
HTPL: 738194v1
  Case 19-10317           Doc 10       Filed 08/16/19 Entered 08/16/19 16:32:37      Desc Main
                                        Document     Page 19 of 19



covered by this Order that have been dishonored and to reimburse Employees for any resulting

charges.


         8.      Nothing in the Motion or this Order, nor the Debtor’s payment of claims pursuant

to this Order, shall be deemed or construed: (a) as an admission as to the validity of any claim

against the Debtor; (b) as a waiver of the Debtor’s rights to dispute any claim; (c) to waive or

release any right, claim, defense or counterclaim of the Debtor or its estate, or to estop the

Debtor or its estate from asserting any right, claim, defense or counterclaim; (d) as an approval

or assumption of any agreement, contract or lease, pursuant to section 365 of the Bankruptcy

Code; or (e) as an admission that any obligation is entitled to administrative expense priority or

any such contract or agreement is executory or unexpired for purposes of section 365 of the

Bankruptcy Code or otherwise.

         9.      The Debtor is authorized and empowered to take such actions as may be

necessary and appropriate to implement the terms of this Order.

         10.     This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

         11.     Pursuant to Local Rule 9013-1(f), any party shall be entitled to request a hearing

or request that the Court reconsider entry of this Order by filing a motion for reconsideration

within fourteen (14) days of service of this Order.


This Order has been signed electronically. The judge’s               United States Bankruptcy Court
signature and the court’s seal appear at the top of the Order.




                                                          19
HTPL: 738194v1
